UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                          No. 20-1540


In re: HARRISON LEWIS, III,

                     Petitioner.



               On Petition for Writ of Mandamus. (1:17-cr-00323-GJH-1)


Submitted: May 7, 2021                                            Decided: June 1, 2021


Before NIEMEYER and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Harrison Lewis, III, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harrison Lewis, III, petitions for a writ of mandamus, asking us to compel the

district court to take certain actions in his case. “[M]andamus is a drastic remedy that must

be reserved for extraordinary situations.” In re Murphy-Brown, LLC, 907 F.3d 788, 795

(4th Cir. 2018) (internal quotation marks and citations omitted). “Courts provide

mandamus relief only when (1) petitioner ‘ha[s] no other adequate means to attain the relief

[he] desires’; (2) petitioner has shown a ‘clear and indisputable’ right to the requested

relief; and (3) the court deems the writ ‘appropriate under the circumstances.’” Id. (quoting

Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004)); see also In re Moore, 955 F.3d

384, 388 (4th Cir. 2020). The writ of mandamus is not a substitute for appeal after final

judgment. Will v. United States, 389 U.S. 90, 97 (1967); In re Lockheed Martin Corp., 503

F.3d 351, 353 (4th Cir. 2007). We have reviewed the district court’s docket, and we

conclude that Lewis fails to show that he is entitled to the requested relief.

       Accordingly, we deny Lewis’ petition for a writ of mandamus and his other pending

motions. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        PETITION DENIED




                                              2